 1   DANIELLE OCHS, CA Bar No. 178677
     danielle.ochs@ogletree.com
 2   ANDREW M. MASSARA, CA Bar No. 282913
     andrew.massara@ogletree.com
 3   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 4   Steuart Tower, Suite 1300
     One Market Plaza
 5   San Francisco, CA 94105
     Telephone: 415-442-4810
 6   Facsimile:    415-442-4870
 7   Attorneys for Plaintiff
     BEMIS COMPANY, INC.
 8
     GALEN T. SHIMODA, CA Bar No. 226752
 9   attorney@shimodalaw.com
10   JUSTIN P. RODRIGUEZ, CA Bar No. 278275
     jrodriguez@shimodalaw.com
11   BRITTANY V. BERZIN, CA Bar No. 325121
     bberzin@shimodalaw.com
12   SHIMODA LAW GROUP
     9401 E. Stockton Blvd., Suite 200
13   Elk Grove, CA 95624
     Telephone: 916-525-0716
14
     Attorneys for Defendant
15   BRADLEY SUMMERS
16
                                 UNITED STATES DISTRICT COURT
17
                                EASTERN DISTRICT OF CALIFORNIA
18

19
     BEMIS COMPANY, INC.,                           Case No. 2:19-cv-00344-TLN-KJN
20
                   Plaintiff,
21                                                  STIPULATION AND ORDER RE
            v.                                      EXTENDING TIME TO EXCHANGE FRCP
22                                                  RULE 26(b) DISCLOSURES
     BRADLEY SUMMERS,
23
                   Defendant.
24

25

26

27

28

                                                                Case No. 2:19-cv-00344-TLN-KJN
                 STIPULATION AND ORDER EXTENDING TIME TO EXCHANGE INITIAL DISCLOSURES
 1          The parties to the above captioned action, by and through their undersigned counsel of record,
 2 stipulate as follows:

 3          1.     WHEREAS, the parties previously advised the Court they intended to exchange
 4 Initial Disclosures on October 15, 2019 in order to provide time to complete the forensic analysis

 5 ordered via the preliminary injunction in place in this matter;

 6          2.     WHEREAS, based upon revised estimates of the forensic process and review of the
 7 materials in question in the above matter the parties wish to continue the deadline for initial

 8 disclosures;

 9          NOW THEREFORE, the parties agree and stipulate to continuing the deadline for the
10 exchange of initial disclosures pursuant to FRCP Rule 26 to and including November 26, 2019.

11          IT IS SO STIPULATED.
12

13   DATED: October 11, 2019                         OGLETREE, DEAKINS, NASH, SMOAK &
                                                     STEWART, P.C.
14
                                                     By: /s/ Andrew M. Massara
15                                                       DANIELLE OCHS
                                                         ANDREW M. MASSARA
16                                                       Attorneys for Plaintiff
                                                         BEMIS COMPANY, INC.
17

18 DATED: October 11, 2019                           SHIMODA LAW GROUP
19
                                                     By: /s/ Justin Rodriguez
20                                                       (as authorized on October 10, 2019)
                                                         GALEN SHIMODA
21                                                       JUSTIN RODRIGUEZ
                                                         BRITTANY BERZIN
22                                                       Attorneys for Plaintiff
                                                         BRADLEY SUMMERS
23

24

25

26

27

28

                                                   1                    Case No. 2:19-cv-00344-TLN-KJN
                     STIPULATION AND ORDER RE EXTENDING TIME FOR INITIAL DISCLOSURES
 1                                            ATTESTATION
 2          Pursuant to Local Rule 131(e), I attest that concurrence in the filing of this document has
 3 been obtained from each of the other signatories.

 4

 5 DATED: October 11, 2019                            OGLETREE, DEAKINS, NASH, SMOAK &
                                                      STEWART, P.C.
 6
                                                      By: /s/ Andrew M. Massara
 7                                                        DANIELLE OCHS
                                                          ANDREW M. MASSARA
 8                                                        Attorneys for Plaintiff
                                                          BEMIS COMPANY, INC.
 9

10

11
                                                  ORDER
12
            The Court, having considered the stipulation agreed to by the parties GRANTS the
13
     Stipulation:
14
            1.      The parties may have to and including November 26, 2019 within which to
15
     exchange their initial disclosures.
16

17
     IT IS SO ORDERED.
18
     DATED: October 15, 2019
19
                                                                Troy L. Nunley
20                                                              United States District Judge

21

22

23

24

25

26

27

28

                                                   2                    Case No. 2:19-cv-00344-TLN-KJN
                     STIPULATION AND ORDER RE EXTENDING TIME FOR INITIAL DISCLOSURES
